U.S. Wealth Management 601 Congress Street Boston, MA 02210 (617) 663-4324 Fax: (617) 663-2196 E-Mail: nkolokithas@jhancock.com Name: Nicholas J. Kolokithas Title: Assistant Vice President and Senior Counsel November 12, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Sovereign Bond Fund (the "Trust"), on behalf of: John Hancock Bond Fund ( the "Fund") File Nos. 02-48925; 811-02402 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing, pursuant to Rule 497 under the Securities Act of 1933, are exhibits containing interactive data format risk/return summary information for the Fund. The interactive data files included as exhibits to this filing relate to the forms of prospectus filed with the Securities and Exchange Commission on November 5, 2013 on behalf of the Fund pursuant to Rule 497(e) (Accession No. 0000950123-13-004413), which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 663-4324. Sincerely, /s/ Nicholas J. Kolokithas Nicholas J. Kolokithas, Esq. Assistant Secretary of the Trust Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
